OPINION OF COURT.
The following is taken, verbatim, from the opinion.
CUSHING, J.
The State failed to introduce any evidence of an indictment or affidavit, or of a conviction. The evidence introduced, under the ruling of the Supreme Court, was prejudicial. In passing on similar questions, the Court said: “When the State has no such further evidence, or produces none, then questions of this character become incompetent for any purpose, and, when counsel for the State knows that no convictions attended the indictments* inquired about, then this line of cross-examination is wholly unfair, and is highly prejudicial to the accused.” Wagner v. State, 115 OS. 136.
*249Counsel for the State, in introducing the evidence referred to, and the trial court, ■ in making the statements it did, assumed and stated, in the presence of the jury, that Jackson was a fugitive from justice.
For error;? in the admission of testimony, and the statement of the Court in the presence of the jury, and for error in the charge of Court, as herein pointed out, the judgment of the Court of Common Pleas of Hamilton County will be reversed, and the cause remanded for proceedings according to. law.
(Hamilton, PJ. and Mills, J., concur.)